TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00536-CV


In re Robert Walter Bonner



ORIGINAL PROCEEDING FROM JOHNSON COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Robert Walter Bonner, acting pro se, has filed a document with this Court
entitled "Motion for Leave to File Petition for Writ of Mandamus."  Bonner asks this Court for leave
to file a petition that requests issuance of a writ of mandamus against the district judge presiding
over the 413th Judicial District Court of Johnson County.
		This Court's mandamus authority is limited to issuing a writ of mandamus against
"a judge of a district or county court in the court of appeals district" and other writs as necessary to
enforce our appellate jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (West 2004).  Our court of
appeals district does not include Johnson County.  See id. § 22.201(d) (West Supp. 2012). 
Consequently, we do not have the authority to issue a writ of mandamus against a judge of a district
court in Johnson County.  Nor has Bonner demonstrated that the exercise of our writ power is
necessary to enforce our jurisdiction as we have no appellate jurisdiction of a proceeding pending
in, or an order appealed from, a Johnson County court.  See id. § 22.220 (West Supp. 2012).
		This original proceeding is dismissed for lack of jurisdiction.



						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   August 22, 2012